UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2126


MARCUS C. GASKINS,

                    Plaintiff - Appellant,

             v.

PHIL HAGER, Director of the Office of Planning and Zoning; GREGORIO
AFRICA, Director of the Department of Inspections and Permits; SHERRI
DICKERSON, Director of the Office of Personnel,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:20-cv-01977-SAG)


Submitted: May 25, 2021                                           Decided: May 27, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marcus C. Gaskins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus C. Gaskins appeals the district court’s order granting Defendants’ motion

to dismiss for failure to state a claim upon which relief can be granted pursuant to Fed. R.

Civ. P. 12(b)(6). Having reviewed the record and finding no reversible error, we affirm

the decision of the district court. Gaskins v. Hager, No. 1:20-cv-01977-SAG (D. Md. Sept.

18, 2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2